Citation Nr: 1030010	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  09-06 894A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Brecksville, 
Ohio


THE ISSUE

Entitlement to payment of unauthorized medical expenses for 
emergency treatment provided to the Veteran by appellant in 
Cleveland, Ohio, following a June 2007 accident.  


REPRESENTATION

Appellant represented by:	Aaron M. Swedler, Attorney at 
Law
Veteran represented by:  The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant's representative, the Veteran, and the Veteran's 
representative




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to December 
1985.  The Board has received evidence that the Veteran died in 
May 2010.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from multiple decisions of the Brecksville, Ohio, 
Department of Veterans Affairs Medical Center (VAMC).

The appellant is a private health care provider.  In September 
2009, the witnesses noted on the title page of this decision 
testified at a personal hearing before the undersigned Acting 
Veterans Law Judge.  A transcript of that hearing has been 
associated with the claims file.

As noted above, the Veteran died earlier this year.  The Board 
has considered whether such impacts the decision in this case.  
Under the provisions of 38 C.F.R. § 20.1302 (2009), it states 
that an appeal pending before the Board will be dismissed when 
the appellant dies.  In this case, however, the Veteran is not 
the appellant, and a dismissal is not warranted.  See id.  Thus, 
the Veteran's death does not impact the decision made herein.





FINDINGS OF FACT

1.  The Veteran received emergency treatment from appellant in 
Cleveland, Ohio, following a June 2007 motorcycle accident, 
wherein he sustained multiple, severe injuries, which were non-
service-connected.

2.  The evidence establishes that the Veteran had and received 
legal or contractual recourse against a third party which, in 
whole, extinguished the third party's liability, if any, to the 
appellant/provider for the emergency treatment that Veteran 
received at its facility.


CONCLUSION OF LAW

The criteria for entitlement to payment for unauthorized medical 
services for emergency treatment provided by appellant in 
Cleveland, Ohio, following a June 2007 accident have not been 
met.  38 U.S.C.A. §§ 1725, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 17.1000, 17.1001 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2010) and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009), does not apply in the instant case.  
Because the claim in this case is governed by the provisions of 
Chapter 17 of Title 38 of the United States Code, the VCAA and 
its implementing regulations are not applicable.  See Barger v. 
Principi, 16 Vet. App. 132, 138 (2002).  Moreover, the Board has 
reviewed the case for purpose of ascertaining whether the 
appellant has had a fair opportunity to present arguments and 
evidence in support of the claim for entitlement to payment of 
medical expenses, and the Board concludes that the requirements 
for the fair development of the appeal have been met in this 
case.  In a February 2009 statement of the case, the VAMC 
provided the appellant with the applicable regulations.  The 
following month, the appellant's representative made specific 
arguments as to why the criteria for payment were met in this 
case, which shows actual knowledge of the evidence necessary to 
substantiate the claim.  See March 23, 2009, representative's 
statement.

As noted above in the Introduction, the appellant was provided 
with a hearing before the Board in September 2009.  At the 
hearing, there was a discussion about whether all the medical 
records were necessary to decide the claim.  The appellant's 
representative stated that due to the Veteran's injuries and how 
extensive they were, he anticipated that there would be boxes of 
records.  The undersigned indicated that if the records were 
relevant to the claim on appeal, the Board should review them.  
See Transcript on pages 2-3.  The appellant's representative then 
moved to leave the case open for 60 days to allow the opportunity 
to submit the medical records pertaining the Veteran's treatment 
at the appellant's facility, and the undersigned granted the 
motion.  Id. on page 4.  In October 2009, the appellant's 
representative stated that because the appeal centered less on 
the service provided to the Veteran and more on whether other 
insurance was available, the appellant would not provide the 
medical records.  He added that the Board could move ahead with 
the appeal.  Thus, the Board is moving ahead and deciding the 
claim.

Factual Background

On June 19, 2007, the Veteran was on a motorcycle, when he was 
hit by a car in a head-on collision.  The Veteran flew over the 
handlebars of the motorcycle, wherein he sustained a skull 
fracture, as well as a left femur fracture and tibia/fibula open 
fractures.  He was flown to appellant's private facility for 
trauma evaluation, where he was treated for his multiple 
injuries.  He subsequently underwent rehabilitation at the same 
private medical center.  

The appellant seeks payment for the treatment the Veteran 
received at its facility following the June 2007 accident.  The 
appellant's representative argues that the only insurance 
coverage the Veteran had was that which he had through VA, and, 
thus, the appellant is entitled to payment for the medical 
expenses incurred by the Veteran.

In a September 16, 2008, letter from the Veteran's personal 
injury lawyer to the appellant's representative, he noted the 
Veteran had suffered "severe and permanent injuries" as a 
result of the June 19, 2007, accident, which had and would 
continue to have lasting effects, both physically and mentally.  
At that time, the Veteran was still under the care of a doctor.  
The attorney noted that at the time the Veteran's injuries were 
presented to the insurance company of the car driver who had hit 
the Veteran, it was apparent that the medical bills were 
accumulating and would be greater than $100,000.00.  He stated 
that such amount did not take into consideration the loss of 
income or pain and suffering the Veteran was experiencing.  The 
lawyer added that his office had determined that additional money 
would not be collectable from the "tortfeasor," as she was a 
minor.

The personal injury lawyer stated that the insurance company 
immediately offered to pay the full limits of their policy 
without any substantial documentary evidence, which was 
$250,000.00.  He noted that the insurance company acknowledged 
that his evaluation of the Veteran's claim exceeded 
$1,000,000.00.  The Veteran's lawyer described the $250,000.00 as 
"insufficient to 'make [the Veteran] whole.'"  

In a September 2008 letter to VA, the appellant's representative 
referred to the above letter and argued that because no money 
from the insurance company was paid to the appellant, that the 
appellant should be paid for the Veteran's medical expenses.  

At the September 2009 Board hearing, the appellant's 
representative laid out the facts in the case.  The Veteran was 
severely injured by the driver of a car, who was a minor.  The 
driver's insurance paid the Veteran the maximum amount allowed by 
the driver's insurance policy, which was $250,000.00, based upon 
minimal evidence.  The amount of the policy was insufficient to 
compensate the Veteran for his bodily injuries, lost wages, and 
medical expenses.  The appellant's representative stated that the 
appellant received no money from the Veteran, which was why it 
was seeking payment from VA.  

The Veteran testified that all the medical bills totaled between 
$260,000.00 and $270,000.00.  He agreed that as far as he knew, 
no monies had been paid to the appellant for treatment he had 
received in June 2007.  

Criteria & Analysis

There has been no allegation that the treatment the Veteran 
received was for a service-connected disability.  See 38 U.S.C.A. 
§ 1728 (West 2002 & Supp. 2010).  Thus, the claim for medical 
payment falls under the Millennium Act, which involves emergency 
treatment for non-service-connected disabilities.  See 
38 U.S.C.A. § 1725.

Generally, in cases where a claimant seeks payment for 
unauthorized medical expenses, it must be determined (1) whether 
the services for which payment is sought were authorized by VA, 
and (2) whether the appellant is eligible for payment or 
reimbursement for services not previously authorized.  See 
Hennessey v. Brown, 7 Vet. App. 143 (1994).

Under 38 C.F.R. § 17.130 (2009), it states, "No reimbursement or 
payment of services not previously authorized will be made when 
such treatment was procured through private sources in preference 
to available Government facilities."  There has been no 
allegation that the treatment the Veteran received in June 2007 
had been previously authorized.

Payment or reimbursement for emergency services for nonservice-
connected conditions in non-VA facilities that has not been 
previously authorized may be authorized under 38 U.S.C.A. § 1725 
and 38 C.F.R. §§ 17.1000-1008.  Section 1725 under the United 
States Code was enacted by Congress as part of the Veterans 
Millennium Health Care and Benefits Act, Pub. L. No. 106-117, 113 
Stat. 1553 (1999).  The provisions of the Act became effective as 
of May 29, 2000.  An amendment to the statute was passed in 2010, 
which is retroactive.  See Pub. L. 111-137, entitled the 
Veterans' Emergency Care Fairness Act.  In other words, the 
amendment applies to the appellant's claim, although the Board 
notes that the change in the law does not impact the facts of 
this particular case, which will be explained below.  

To be eligible for reimbursement under this authority, the 
Veteran's circumstances must satisfy all of the following 
conditions:

(1)  The claim for payment or reimbursement when 
such care or services is rendered in a medical 
emergency of such nature that a prudent layperson 
reasonably expects that delay in seeking immediate 
medical attention would have been hazardous to 
life or health.  See 38 U.S.C.A. § 1725(f)(1)(B).

(2)  A VA or other Federal facility/provider was 
not feasibly available and an attempt to use them 
beforehand would not have been considered 
reasonable.  Id. at (f)(1)(A).

(3)  At the time the emergency treatment was 
furnished, the veteran was enrolled in the VA 
health care system and had received medical 
services under authority of 38 U.S.C.A. Chapter 17 
within the 24-month period preceding the 
furnishing of such emergency treatment.  Id. at 
(b)(2)(A) & (B).

(4)  The veteran is financially liable to the 
provider of emergency treatment for that 
treatment.  Id. at (b)(3)(A).

(5)  The veteran has no entitlement to care or 
services under a health-plan contract.  Id. at 
(b)(3)(B).

(6)  The veteran has no other contractual or legal 
recourse against a third party that would, in 
whole, extinguish such liability to the provider.  
Id. at (b)(3)(C).

and

(7)  The veteran is not eligible for reimbursement 
under 38 U.S.C.A. § 1728 for the emergency 
treatment provided.  Id. at (b)(3)(D).

The criteria are conjunctive, not disjunctive; thus, all criteria 
must be met.  See Melson v. Derwinski, 1 Vet. App. 334, 337 
(1991) (use of the conjunctive "and" in a statutory provision 
meant that all of the conditions listed in the provision must be 
met).

As noted above, there was a change to the provisions of 
38 U.S.C.A. § 1725 in February 2010.  Here, the change in the 
statute was under § 1725(b)(3)(C).  It used to be that if the 
emergency treatment was caused by an accident and the claimant 
received any amount of money from that legal recourse, VA could 
not pay the remaining balance.  For example, if the emergency 
medical expenses added up to $100,000.00, and the Veteran 
received $25,000.00 from the third-party insurance, VA would not 
be able to pay any amount associated with that emergency 
treatment.  Now, however, if the claimant's emergency medical 
expenses are not paid in whole by the legal recourse, the 
claimant (the Veteran or the facility that treated the Veteran) 
may pursue the remaining balance to be paid by VA.  See 
38 U.S.C.A. § 1725(b)(3)(C).

The Board has thoroughly reviewed the evidence of record and the 
applicable statute and finds that VA is legally barred from 
paying the appellant for the emergency treatment it provided to 
the Veteran.  The reasons follow.

First, these facts are not in dispute.  The Veteran was in a 
serious motorcycle accident on June 19, 2007, and received 
emergency treatment from the appellant.  The Veteran was not 
entitled to care or services under a health-plan contract at the 
time of the accident.  The Veteran was paid $250,000.00 by the 
insurance company of the driver who had hit him.  The Veteran did 
not use any of that money to pay for the emergency treatment he 
received at the appellant's facility.  

Of record is a bill from the appellant's facility totaling 
$106,880.21.  It indicates the bill is for treatment between June 
20, 2007, and July 3, 2007.  There is no question that the 
immediate circumstances following this accident meet almost all 
of the criteria under 38 U.S.C.A. § 1725.  For example, the 
Veteran's care involved "emergency treatment" as contemplated 
by the statute, VA facilities would not have been feasibly 
available, the Veteran was enrolled in the VA health care system 
and had received treatment within 24 months of the accident, the 
Veteran was financially liable for the emergency treatment, the 
Veteran did not have a health-plan contract, and the Veteran was 
not entitled to payment or reimbursement under 38 U.S.C.A. 
§ 1728.  However, the circumstances must meet all the criteria in 
order for payment to be received.  Here, criteria (6) described 
above is not met.  See 38 U.S.C.A. § 1725(b)(3)(C).  The Veteran 
had legal recourse against a third party and was paid $250,000.00 
from the third-party's insurance.  That amount covers the entire 
cost of the June/July 2007 bill from the appellant's facility.  

The Board is aware that the Veteran's attorney for his personal 
injury claim had alleged in the September 2008 letter that such 
amount did not take into consideration the loss of income or pain 
and suffering the Veteran was experiencing; however, that does 
not impact the determination made herein.  The use of the word 
"whole" in the statute was not meant to address making the 
veteran whole beyond the medical expenses incurred from the 
emergency treatment.  See id.  The statute addresses medical 
expenses and only medical expenses incurred in a medical 
emergency.  Pain and suffering and nonemergency treatment are not 
contemplated by the statute.

Additionally, on this note, there is no medical documentation to 
establish when the Veteran's emergency ended.  Thus, it is 
possible that part of the $106,880.21 bill included non-emergency 
treatment.  The provisions of 38 U.S.C.A. § 1725 apply for 
emergency treatment only.  See 38 U.S.C.A. § 1725(f).  
Regardless, even if this bill is viewed in the light most 
favorable to the Veteran, which would mean assuming the entire 
June/July 2007 bill is for emergency treatment, the claim still 
fails, because the Veteran was paid enough money by the third-
party insurance to cover the entire bill.  This means that the 
liability in this case was paid "in whole" to the Veteran, and 
no payment on behalf of VA can be made to the appellant in this 
case, as there is no remaining balance for emergency treatment 
that has not been paid to the Veteran.  See 38 U.S.C.A. 
§ 1725(b)(3)(C).

In the appellant's VA Form 9, his representative listed the 
amounts subject to the appeal, which were as follows:

Dates of Service 			Billed Charges
6/20/07 - 6/20/07 			$    6,602.00
6/20/07 - 7/03/07			$106,880.21
6/20/07 - 10/15/07			$  50,403.50
7/03/07 - 8/20/07			$  88,777.12
7/25/07 - 7/25/07			$       161.00
7/26/07 - 8/03/07			$    7,858.20
8/27/07 - 8/27/07			$       100.00
9/04/07 - 9/04/07			$       284.00
9/05/07 - 9/05/07			$       123.00
9/10/07 - 9/10/07			$       182.00
9/11/07 - 9/11/07			$       104.00
9/17/07 - 9/17/07			$    4,000.00
9/27/07 - 9/27/07			$       100.00

Thus, the appellant included amounts in addition to the June 
/July 2007 bill of $106,880.21.  All of the charges listed above 
total $265,575.03, which exceeds the amount the Veteran received 
from the third-party insurance.  However, all of these charges 
are not for emergency treatment.  For example, of record is a 
July 2007 medical record showing that the Veteran had been 
transferred on July 3, 2007, to a different section of the 
hospital for brain injury rehabilitation, for physical therapy 
for bed mobility, transfers, wheelchair mobility, and progressive 
ambulation with non-weightbearing to his left lower extremity, 
occupational therapy for functional transfers and self-care, and 
speech therapy for communication and cognitive therapy.  There 
can be no argument that this therapy treatment was for an 
emergency or a continued emergency to meet this requirement under 
the statute.  See 38 U.S.C.A. § 1725(f).  Again, the statute 
covers emergency treatment only.  Id.  Thus, any charges incurred 
involving therapy from this time period would not be payable 
under the statute.  It appears the charges of $88,777.12 apply to 
this therapy treatment.  Subtracting that amount from 
$265,575.03, the total is $176,797.91, which is less than 
$250,000.00.

Alternatively, if the first three bills listed above are added up 
(since they all begin on the day after the accident, which 
treatment would likely involve emergency treatment), they total 
$163,885.71, which would have been covered in whole by the 
$250,000.00 that the Veteran received from the third-party 
insurance.

Because the appellant's claim does not meet at least one of the 
criteria under 38 U.S.C.A. § 1725, here, (b)(3)(C), payment for 
any amount is prohibited.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (in case where law, as opposed to facts, is 
dispositive, claim should be denied or appeal terminated because 
of the absence of legal merit or lack of entitlement under the 
law).

The Board regrets that a more favorable determination could not 
be made in this case, particularly because the appellant's 
facility provided the Veteran with necessary treatment following 
an accident, wherein the Veteran incurred severe injuries.  
However, the Board is bound by the applicable statutes pertaining 
to VA, which prevent payment in this circumstance.  38 U.S.C.A. 
§ 7104(c) (West 2002); 38 C.F.R. § 19.5 (2009).  The Veteran 
received more money from the third-party insurance than the cost 
of his emergency treatment provided by the appellant, and VA is 
not authorized to pay for any of that emergency treatment.  See 
38 U.S.C.A. § 1725.


ORDER

Entitlement to payment of unauthorized medical expenses for 
emergency treatment provided to the Veteran by appellant in 
Cleveland, Ohio, following a June 2007 accident is denied.



____________________________________________
D. B. WEISS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


